





EXHIBIT 10.2


FORM 2019 INCENTIVE PROGRAM LETTER AGREEMENT
As approved by the Board of Directors, the amount and terms of your 2019
Incentives are as follows:
base salary:


Your base salary will be $


Bonus:


Your bonus target will be % of your base salary. You are eligible to earn this
bonus amount as follows:


•
25% or $ will be earned on March 31, 2019;

•
25% or $ will be earned on June 30, 2019;

•
25% or $ will be earned on September 30, 2019; and

•
25% or $ will be earned on December 31, 2019.



Each portion of the retention bonus is earned only if you are employed by the
Company (or its subsidiaries) on each of the dates set forth above. However, if
you are terminated by the Company without Cause (as defined below), you will be
paid the next installment of your bonus, subject to your executing and not
revoking a General Release of Claims in such form as may be required by the
Company in its sole discretion (the “Release”) within sixty days of your
termination; in this event you will forfeit any future bonus installments. For
example, if you are terminated without Cause after March 31, but prior to June
30 you would receive the June 30 payment, but would forfeit the remaining
payments.
If you quit or are terminated for Cause, then you will not be entitled to
receive any further payments following your termination. All payments will be
subject to required tax withholdings and will be paid as part of the first
payroll following the date it is earned, except in the case of a termination
without Cause, in which case it will be paid as part of the first payroll
following the date your Release becomes effective.


LTI Replacement Incentive:


In lieu of a 2019 long-term incentive (“LTI”) award, you will be eligible to
earn a cash bonus in the amount and subject to satisfaction of the performance
criteria set forth on Exhibit A, as well as your continued employment by the
Company (or its subsidiaries) through the dates set forth on Exhibit A. This LTI
replacement incentive differs from the traditional award in that it is paid in
cash and that it is fully paid in one year versus the typical three-year LTI
vesting.
If you are terminated without Cause or you terminate your employment for Good
Reason and the performance goals set forth on Exhibit A are obtained, you will
be eligible for a portion of the LTI replacement award as described in Exhibit
A, subject to your signing and not revoking the Release in a timely manner as
discuss above. If you quit or are terminated for Cause, then you will not be
entitled to receive any further payments following your termination.
The LTI replacement incentive will remain in effect unless the Company
determines, in its sole discretion, that it needs to terminate or modify the
program.
Summary of Total Potential 2019 Pay


 
2019 Base
2019 Bonus Target %
2019 Bonus $
2019 Target Cash LTI
2019 Target Direct Comp (All Cash)
 
 
 
 
 
 



Definitions:


For purposes of your 2019 incentives the following definitions will apply:


1

--------------------------------------------------------------------------------





“Cause” will have the meaning set forth in your employment agreement with the
Company. If you do not have an employment agreement with the Company, then
“Cause” means any of the following events:
(A) your conviction of a felony or a crime involving moral turpitude, or your
entering the plea of nolo contendere to such felony or crime;
(B) your commission of an act of fraud, or misappropriation of funds or other
property, of or upon the Company or any of its affiliates;
(C) your engagement, without the written approval of the Company, in any
activity which competes with the business of the Company or any of its
affiliates, or which would result in injury to the business or reputation of the
Company or any of its affiliates; or
(D) your breach or violation of any material policies of the Company or any
confidentiality, covenant or restriction to which you may be bound.
“Good Reason” will have the meaning set forth in your employment agreement with
the Company. If you do not have an employment agreement with the Company, then
“Good Reason” means any of the following without your prior written consent, if
not cured and corrected by the Company, or any successor, within 60 days after
written notice thereof is provided by you to the Company or its successor,
provided such notice is delivered within 30 days after the occurrence of the
applicable condition or event and you resign from employment with the Company
within 15 days following expiration of such 60-day cure period: (a)  a demotion
or a reduction in your title or rank or the assignment to you of duties that are
materially inconsistent with your positions, duties and responsibilities with
the Company, or your removal from, or any failure to nominate you for
re-election to, any of such positions (other than a change due to your
disability or as an accommodation under the American with Disabilities Act),
except for any such demotion, reduction, assignment, removal or failure that
occurs in connection with your termination of employment for Cause, disability
or death; (b) a five percent (5%) or greater reduction in your base salary; or
(c) a relocation of your principal work location by more than 50 miles from its
current location.
The Compensation Committee of the Board of Directors of the Company has the sole
authority and discretion to determine whether any termination is for Cause or
Good Reason, a Change in Control has occurred, the performance metrics are met
and the amount of any payment of your 2019 Incentive and such determination will
be final and binding on you and the Company. If you wish to dispute any such
determination, then such dispute will be resolved by arbitration before a single
independent arbitrator in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association, taking place in
Houston, Texas and applying the law of the State of Texas. Both you and the
Company waive all rights to a jury trial.
This letter does not confer upon you any right to continue in the employment of
the Company for any period or interfere with or otherwise restrict in any way
the rights of the Company or you to terminate your employment at any time for
any reason whatsoever, with or without Cause.




2